Citation Nr: 1112473	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture of the cervical spine with osteoarthritis, rated as 10 percent prior to December 7, 2006, and 20 percent on and after December 7, 2006.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1953 to January 1955.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2008 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2009 remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 7, 2006, the residuals of a fracture of the cervical spine with osteoarthritis (cervical spine disorder) is manifested by forward flexion to 40 and 45 degrees; combined range of cervical spine motion to 290 and 300 degrees; and no spasms and guarding severe enough to cause abnormal gait or spinal contour.

2.  On and after December 7, 2006, the cervical spine disorder is manifested by forward flexion to 20, 50, and 30 degrees.  



CONCLUSIONS OF LAW

1.  Prior to December 7, 2006, the criteria for an evaluation in excess of 10 percent for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Code 5235 (2010).

2.  On and after December 7, 2006, the criteria for an evaluation in excess of 20 percent for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5235.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  March 2006, June 2006, and October 2009 letters provided the appropriate content of notice and were followed by a January 2011 readjudication of the claim.  Prickett, 20 Vet. App. at 376.   Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in March 2006, December 2006, September 2008, and March 2010.  Additionally, the Veteran provided testimony at a July 2009 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Preliminarily, the Board finds that compliance with its previous remand has been obtained.  This appeal was remanded by the Board in September 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested the following development:  VCAA notice and to provide the Veteran a current spine examination upon review of the claims file.  A compliant letter was sent in October 2009.  Although at the March 2010 examination, the examiner did not have the claims file, the examiner was sent the claims file for review afterwards and provided an addendum in April 2010.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "[T]he relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

Prior to December 7, 2006

Prior to December 26, 2007, the Veteran's cervical spine disability is assigned a 10 percent evaluation under Diagnostic Code 5235 for vertebral fracture or dislocation which contemplates forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5235.  

A 20 percent evaluation contemplates forward flexion greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  

In a November 2005 private chiropractic record, it was noted that the Veteran presented with complaints of neck pain that was constantly achy, but at times sharp, and would radiate into the upper shoulder area.  The pain was usually worse at night.  Only rest and Tylenol relieved the pain.  There was poor postural presentation, including forward head carriage, right head translation, and a high left shoulder.  The examiner found flexion to 40 degrees, extension to 50 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 70 degrees.  Foraminal compression and cervical distraction tests were positive.  Shoulder distraction was positive bilaterally, indicating nerve root irritation.  All deep tendon reflexes and sensory testing of the upper extremities was normal.  The diagnosis was cervical intervertebral disc degeneration.  Associated findings included muscle spasm.  The Veteran was seen again in November.  He noted his pain was 10/10.  Upon examination with palpation, there was muscle spasm, fixation, tenderness, and decreased range of motion.  In January, February, and March 2006, the Veteran was seen multiple times by a private chiropractor.  The Veteran reported that his pain ranged from 4/10 to 8/10.  Upon examination, there was muscle spasm, fixation, and tenderness, and a decreased range of motion.  

At a March 2006 VA examination, the Veteran reported aching pain in his neck.  There was forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 60 degrees.  The Veteran was able to carry out his activities of daily living.  With repetitive use, weakness, incoordination, and pain he felt that his range of motion was decreased.  Objectively the range of motion was the same.  There was no objective evidence of painful motion spasm, weakness, or tenderness.  Deep tendon reflexes, muscle function, and sensation were intact.  Muscle power of the biceps, triceps, wrist extensors, and wrist flexors were all graded as +5/5.  X-rays showed early osteoarthritis at C3-4 through C5-6 with some facet changes.  The diagnosis was early osteoarthritis of the oncho vertebral joints without obvious neurological findings.  

The Veteran was seen multiple times by a private chiropractor in April 2006.  The Veteran reported neck pain ranging from 4/10 to 5/10.  Upon palpation there were muscle spasms, fixation, and tenderness.  There was decreased range of motion.  

A May 2006 VA addendum report was obtained.  The examiner stated that the Veteran was suffering from current arthritic changes in his neck and complaints of weakness, but that there was no change in diagnosis.

The Veteran was seen multiple times by a private chiropractor from May through October 2006.  He reported neck pain ranging from 4/10 to 6/10.  Upon palpation there were muscle spasms, fixation, and tenderness.  There was decreased range of motion.  

At the November 2006 RO hearing, the Veteran reported that he was seeing a chiropractor.  He described his pain as 4/10 or 5/10.  He had some limitation of motion and his neck locked up, but he had not been prescribed bed rest.  

The Board finds that an evaluation in excess of 10 percent for this time period is not warranted.  The evidence of record indicates forward flexion to 40 and 45 degrees, which exceeds 15 to 30 degrees, the criteria for a 20 percent evaluation.  The combined ranges of motion were 290 and 300 degrees, which exceeds the 170 degrees criteria for a 20 percent evaluation.  Additionally, although the private chiropractic examiner consistently noted muscle spasms, the March 2006 VA examination found no spasms.  And neither the lay or medical evidence of record indicated any spasms or guarding that were severe enough to cause abnormal gait or spinal contour.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an increased evaluation is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  But the record did not demonstrate any incapacitating episodes.  Accordingly, an increased evaluation under this diagnostic code is not warranted.  

The Board has also considered an increased evaluation under Diagnostic Code 5242, for degenerative arthritis of the spine, which is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But noted above, an increased evaluation is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has also been provided regarding whether a separate rating is required for any neurological component of the Veteran's cervical spine disability.  Under the General Rating Formula, any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  At the November 2005 private chiropractic evaluation, the Veteran reported shooting pain.  The examiner noted that testing indicated nerve root irritation, but also found normal reflex and sensation.  Additionally, the March 2006 VA examiner found intact deep tendon reflexes, sensation, and no obvious neurological findings.  Accordingly, the Veteran is not entitled to a separate evaluation for objective neurological symptoms of a cervical spine disability.

Consideration has been given to whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  In private chiropractic records throughout the time period, the Veteran reported his pain as ranging from 4/10 to 10/10.  In a November 2005 private record, the Veteran reported that only rest and Tylenol relieved the pain.  At a March 2006 VA examination, the Veteran reported aching pain in his neck.  The Veteran was able to carry out his activities of daily living.  He felt that his range of motion was reduced with repetitive use, weakness, incoordination, and pain.  At the November 2006 RO hearing, the Veteran reported that he was seeing a chiropractor.  He reported limitation of motion and locking but denied physician-ordered bed rest.  In private chiropractic records throughout the time period, the chiropractor consistently noted muscle spasm, fixation, and tenderness.  At a March 2006 VA examination, the examiner found that repetitive use, weakness, and incoordination, did not cause additional limitation of range of motion.  Additionally, there was no objective evidence of painful motion, spasm, weakness, or tenderness.  Deep tendon reflexes, muscle function, and sensation were intact.  Upon review of the evidence of record, although there is evidence of pain, the evidence also indicates that repetitive motion does not cause any additional limitation of motion that would correlate to a higher evaluation.  Furthermore, the VA examiner found no weakness and intact muscle function.  The private examiners noted spasms and tenderness, but the VA examiner found no spasms or tenderness.  Moreover, there were no findings of fatigability or incoordination.  On review of the evidence of record, the Board finds that the functional limitation reflected during this time period is compensated by the already-assigned 10 percent evaluation.  Accordingly, an increased evaluation on this basis is not warranted.  

On and after December 7, 2006

On and after December 7, 2006, the Veteran's disability is assigned a 20 percent evaluation, which contemplates forward flexion greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine; a 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

A December 2006 VA examination was conducted upon a review of the claims file.  There was no cervical spine ankylosis.  There was forward flexion to 30 degrees, with pain beginning at 20 degrees.  A September 2008 VA examination was conducted upon a review of the medical records.  There was no cervical spine ankylosis.  Flexion was to 55 degrees, with pain beginning at 50 degrees, and repetition further limiting flexion to 40 degrees; right lateral rotation to 25 degrees, with pain beginning at 15 degrees; and left lateral rotation was to 30 degrees, with pain beginning at 25 degrees.  A March 2010 VA examination was conducted without the claims file.  Flexion was to 30 degrees, extension was to 15 degrees, bilateral lateral flexion was to 15 degrees, and bilateral lateral rotation was to 30 degrees.  These range of motion findings do not warrant an evaluation in excess of 20 percent because at no point was forward flexion limited to 15 degrees or less.  Additionally, the September 2008 VA examiner found no cervical spine ankylosis and the other VA examinations contain range of motion findings indicating that there is no ankylosis.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an increased evaluation is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But an evaluation in excess of 20 percent under the diagnostic code for intervertebral disc syndrome is not warranted because the record did not demonstrate any incapacitating episodes, which is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  At a July 2009 Board hearing, the Veteran reported that he has never had doctor-ordered bed rest, although he stayed in about 2 weeks out of the past year due to the neck pain.  At a March 2010 VA examination, he stated that he could not get out of bed due to neck pain 4 times in the past year, each event lasting approximately 3 to 4 hours.  Accordingly, there is no lay or medical evidence of an incapacitating episode.  

The Board has also considered an increased evaluation under Diagnostic Code 5242, for degenerative arthritis of the spine, which is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  But noted above, an increased evaluation is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has also been provided regarding whether a separate rating is required for any neurological component of the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  At a December 2006 VA examination, the Veteran did not report any neurological manifestations.  Examination showed 5/5 motor strength of elbow flexion and extension, wrist flexion and extension, finger flexors, finger abduction, and thumb opposition.  There was normal muscle tone and no atrophy and normal sensation and deep tendon reflexes of the upper extremities.  A September 2008 VA examination was conducted upon a review of the medical records.  The Veteran reported pain that radiated into the bilateral shoulders and occasionally down the back, especially if driving.  The radiating pain was shooting.  Upon examination, there was 5/5 motor strength of elbow flexion and extension, wrist flexion and extension, finger flexors, thumb opposition.  Muscle tone was normal and there was no atrophy.  Sensory and reflex examination of the upper extremities was normal.  At the July 2009 hearing, the Veteran reported that his pain radiated into his shoulders and arms sometimes.  A March 2010 VA examination was conducted without the claims file.  The Veteran denied radiation of the pain.  Upon examination, there was 5/5 motor strength of the elbow flexion and extension, wrist flexion and extension, and finger flexors, abduction, and thumb opposition.  There was normal muscle tone and no atrophy.  Reflexes and sensation of the upper extremities were normal.  The Board finds that the evidence does not support a separate evaluation for any objective neurological component of the cervical spine disorder.  Although the Veteran reported radiating pain, he most recently denied radiating pain.  Additionally, the objective evidence of record consistently demonstrated intact or normal sensation and reflexes of the upper extremities.  There was also normal muscle and motor strength.  Accordingly, a separate evaluation is not warranted.

Consideration has been given to whether there is any additional functional loss not contemplated in the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.  At a December 2006 VA examination, the Veteran reported spasm and pain in between his shoulder blades and worsening neck pain when the weather changes and when turning his head.  He reports light relief after each chiropractic treatment.  He uses Tylenol.  Onset was when he turned the wrong way and the pain was dull and achy that lasted a few minutes and locked up.  There was no fatigue, stiffness, or weakness.  The Veteran had no limitation in his activities of daily living and was able to stay active with fishing, shopping, walking, and some chores at home.  The major functional impact he reported was chronic pain, daily discomfort, stiffness, and that his neck locks up when he is in a prolonged fixed position such as looking at a computer or driving.  Upon examination, there was no cervical sacrospinalis spasm, atrophy, guarding, tenderness or weakness, but there was pain with motion.  The examiner found normal posture, head position, symmetry, and gait.  There was 5/5 motor strength of elbow flexion and extension, wrist flexion and extension, finger flexors, finger abduction, and thumb opposition.  There was normal muscle tone, no atrophy, and normal sensation and deep tendon reflexes of the upper extremities.  With pain, forward flexion was limited to 20 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive motion.  The impaired range of motion was caused by stiffness and discomfort.  Locking had the major functional impact on joint function.  There was no guarding of movement due to pain.  There was no tenderness to palpation at any area of the spine.  

At the September 2008 VA examination, the Veteran reported fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The pain was dull and aching and was aggravated by turning the head, lifting his arms, looking upward, using a computer, position of sleep, and weather change.  There was some relief with local heat, Tylenol, and chiropractic manipulation.  The pain was moderate, constant, daily, and radiated into the bilateral shoulders and occasionally down the back, especially if driving.  There were no flare-ups of the condition.  There were no effects on feeding, bathing, dressing, toileting, or grooming, moderate effects on chores, shopping, and traveling, severe effects on exercise, and the condition prevented sports.  The Veteran reported he could no longer spend any length of time at the computer or playing tennis.  Yard work and house work were markedly curtailed and even reading aggravated the pain.  He still rides a bicycle and had no restrictions on walking, but could not stand longer than 15 minutes or lift more than 30 pounds.  He moved from Washington, DC to California due to pain exacerbation due to weather changes and had difficulty driving due to problems turning his head.  Upon examination, the cervical sacrospinalis had no spasm, atrophy, or weakness.  There was, however, guarding, pain with motion, and tenderness.  The localized tenderness or guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was normal posture, head position, symmetry, and gait.  There was cervical spine reverse lordosis.  There was 5/5 motor strength of elbow flexion and extension, wrist flexion and extension, finger flexors, thumb opposition.  There was normal muscle tone, no atrophy, and normal sensory and reflex examination of the upper extremities.  Flexion was limited to 50 degrees by pain, and further limited to 40 degrees upon repetition.  Extension was limited o 10 degrees by pain.  There was right lateral flexion limited to 20 degrees by pain.  There was right lateral rotation limited to 15 degrees by pain and left lateral rotation was limited to 25 degrees by pain.  

At the July 2009 hearing, the Veteran reported that his pain was 6 or 7/10, but flare-ups were to 10.  The pain radiated into his shoulders and arms.  He took Tylenol.  The weather affects his pain level.  He can no longer play tennis.   He has never had doctor-ordered bed rest, although he stayed in about 2 weeks out of the past year due to the neck pain.  He had difficulty sleeping due to pain.  

A March 2010 VA examination was conducted without the claims file.  The Veteran reported moderate, daily pain of 6-7/10.  The pain was aggravated by turning his neck and driving.  He could no longer play tennis or swim.  He took Tylenol daily for the pain.  The Veteran reported decreased motion, stiffness, weakness, spasm, and constant, dull pain with sharp episodes.  There was no radiation of the pain or fatigue.  He stated that he could not get out of bed due to neck pain 4 times in the past year, each event lasting approximately 3 to 4 hours.  There was no limitation to walking.  Upon examination, there was normal posture, head position, gait, and symmetry.  There were no abnormal spinal curvatures, and no atrophy, tenderness, or weakness, but there was spasm, guarding, and pain with motion.  The spasms and guarding were not severe enough to cause abnormal gait or spinal contour.  There was 5/5 motor strength of the elbow flexion and extension, wrist flexion and extension, and finger flexors, abduction, and thumb opposition.  There was normal muscle tone and no atrophy.  Reflexes and sensation of the upper extremities were normal.  There was objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional functional limitation following repetitive motion.  Imaging studies impression was mild reversal of the cervical lordosis with advanced degenerative disc disease from C3-4 through C6-7.  There was no loss of vertebral body height between C5 and C6.  There were no effects on shopping, recreation, feeding, bathing, dressing, toileting, and grooming, mild effects on chores and traveling, and moderate effects on exercise and sports.  In an April 2010 addendum, the examiner noted that the claims file arrived and was reviewed but that the review did not change the diagnoses made.  In a December 2010 VA medical record, the Veteran reported that his chronic neck pain was bothering him.  It was not relieved with Tylenol.   

The Board notes that the Veteran has consistently reported painful motion, spasms, stiffness, and locking.  He also reported that pain was aggravated by turning his head and weather changes.  There was some relief with Tylenol, heat, and chiropractic manipulation.  He could no longer play tennis or swim and driving, reading, and using the computer aggravated the pain.  The evidence also showed, however, that he was able to stay somewhat active.  There was objective evidence of painful motion.  Each of the VA examiners found that there was no atrophy or weakness, and normal posture, head position, symmetry, and gait.  Although there spasm and guarding in March 2010, it did not cause any abnormal gait or spinal contour.  Each of the examiners also found full motor strength of the relevant upper extremities, and normal deep tendon reflexes and sensation.  Any additional limitation of motion caused by repetitive motion did not correlate to a higher evaluation.  There were no findings of incoordination.  Reviewing the balance of the functional limitations of this time period, the Board finds that they are contemplated within the 20 percent rating.  An increased evaluation on this basis is not warranted.  



Extraschedular evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 10 and 20 percent are provided for certain manifestations of the service-connected cervical spine disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess limitation of motion, pain, spasms, and other functional limitations.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

After review of the evidence, there is no evidence of record that would warrant ratings in excess of 10 and 20 percent for a cervical spine disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Hart, 21 Vet. App. at 509-10.


ORDER

Prior to December 7, 2006, an evaluation in excess of 10 percent for the service-connected cervical spine disorder is denied.

On and after December 7, 2006, an evaluation in excess of 20 percent for the service-connected cervical spine disorder is denied.


REMAND

Entitlement to TDIU was not been developed or adjudicated by the RO.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996). 

Here, the Veteran filed a claim for an increased evaluation for his cervical spine disability in February 2006.  In his January 2007 substantive appeal, the Veteran asserted that he had to quit work due to the pain and periods of incapacitation. Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue as it is part and parcel of the increased rating claim.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  

2.  Undertake any other necessary development and then adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


